Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are not directed to an abstract idea.
The examiner respectfully submits that under Step 2A, Prong One, the analysis is directed to whether or not the claim recites an abstract idea. Clearly the steps in the claim directed to “determining a seed treatment”, “determining a recommended crop”, “determining weather information”, and “determining a seed planting amount” all recite an abstract idea which falls under the groupings of mental processes of evaluation or a fundamental economic principle of mitigating the risk of crop profit loss. The newly recited steps of “obtaining” rainfall and temperature data are mere observation (mental process) or data collection processes to perform the abstract idea. The step of “generating a model” may readily be performed by plotting rainfall and temperature data to illustrate the relationship and connecting gaps between data points with straight lines using pen and paper, while the step of “leveraging the relationship” may readily be performed by observing the plotted data. All these process recite abstract ideas, and taken together, the process as a whole further recites an abstract idea which contains multiple mental process steps. A complicated mental process is nonetheless still a mental process, and none of the limitations have been shown to not be practically performed in the human mind. The claims do not recite an improvement to computing technology, as the computer is merely used to perform the functions of the process, and therefore the claims are not analogous to McRO. The claims do not contain any recitations directed to a self-improving machine learning algorithm, and are therefore not related to example 39. The examiner notes that the applicants arguments directed to the extensive statistical analysis of significant amounts of data are not recited in the claims.
The applicant further argues that the claims integrate any abstract idea into a practical application.
The examiner respectfully submits that the amended claimed improvement is directed to the business process of determining a seed planting recommendation, using inferred information from collected data. Under Step 2A – Prong Two, this is not an improvement to computing technology or any other technical field. As noted above, the limitations the applicant relies on to integrate the abstract idea into a practical application are not considered additional elements, but are process steps in the abstract idea, while the claim as a whole recites an abstract idea of mitigating crop risk for maximizing profits, which is a business goal determined using a business planning process. The claimed physical hardware is recited at a high level of generality and is at best used for mere data collection to perform the abstract idea. Further, the use of a modern modeling algorithm to correlate data amounts to mere instructions to utilize a generic computing device in the usual and customary way to perform a calculation which merely assists in performing the abstract idea. The claims are not necessarily rooted in computing technology.

The applicant further argues that the prior art fails to teach or fairly render obvious the amended claims.
The examiner respectfully submits updated rejections to address the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and judgement or alternatively as a method of organizing human activity, specifically the fundamental economic principle of mitigating risk without significantly more. 
The claim(s) recite(s): 
A method for determining a crop recommendation for a geographical space, the method comprising: 
determining a seed treatment recommendation based on location data relating to the geographical space, economic data relating to one or more crop types, treatment data relating to the one or more crop types, and crop data relating to the one or more crop types, wherein the economic data comprises refund data relating to refund availability for the one or more crop types; 
determining a recommended crop type based on the seed treatment recommendation; 
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date, comprising: 
obtaining, though rainfall sensors and a computer network, rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; 
obtaining, through temperature sensors and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; and 
determining a seed planting amount based on the recommended crop type and the weather information. 
The claim limitations individually and as a whole are entirely directed to the abstract idea of determining agricultural recommendations based on known information. Even the inference of rainfall information is based on prior knowledge of the relationship between rainfall and temperature in the given location. The generation of the model may readily be performed by plotting rainfall and temperature data to illustrate the relationship and connecting gaps between data points with straight lines using pen and paper, while the step of “leveraging the relationship” may readily be performed by observing the plotted data. 

Independent claim 16 recites the additional elements of “a computer program product”, “processing unit”, and “computer readable storage medium”. These limitations amount to nothing more than instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)).
Independent claim 19 recites the additional elements of “a data processing unit”, “a weather component”, and “a data analysis unit”. These limitations amount to nothing more than instructions to implement the abstract idea using a generic computing device at best (MPEP 2106.05(f)), and may be interpreted as mental processes, while the claim as a whole is a fundamental economic principle of mitigating crop risk.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely instructions to implement the abstract idea on a generic computing device (MPEP 2106.05(f)), or insignificant extra-solution activities of data gathering (MPEP 2106.05(g)).
Dependent claims 2 – 15, 17, 18, and 20 merely further recite details of the abstract idea, but no further additional elements are recited.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US 2020/0134485) in view of Perry et al. (US 2019/0050948) and Lara-Estrada et al. (NPL June 2016).

Regarding claims 1, 16, and 19, Sood teaches:
A method for crop recommendation for a geographical space, the method comprising: 
determining a seed treatment recommendation based on location data relating to the geographical space ([0057]), economic data relating to one or more crop types ([0057]), treatment data relating to the one or more crop types ([0057]), and crop data relating to the one or more crop types ([0057]); 
determining a recommended crop type based on the seed treatment recommendation ([0111]); 
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date ([0053] prior to planting), comprising: 
obtaining, though rainfall sensors ([0112] rain sensor, [0057] rainfall rate, 2.3 data ingest) and a computer network, rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area  ([0112] measured at same or nearby location) 
([0057] temperature weather data, , 2.3 data ingest, [0102] temperature sensors) and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a model based on the obtained rainfall information and temperature information ([0073] model construction, [0144] correlating weather and other data), 
and 
determining a seed planting amount based on the recommended crop type and the weather information ([0053]).
Sood teaches including economic factors such as crop pricing and revenue, but fails to expressly disclose the inclusion of refund data in determining potential crop revenue.
However, Perry expressly discloses including crop insurance payments expected values in determining expected crop values ([0159]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple potential revenue sources in calculating crop expected value, including refund data and availability from the exercise of crop insurance policies as disclosed by Perry in the crop pricing and revenue modeling of Sood for the further advantage of including all potential revenue and risk sources in modeling the recommended crops to process.
Sood expressly teaches applying multiple variables, including local and nearby weather conditions from sensors in a model to determine product risk and planting predictions by correlating weather and geo-location values, but fails to expressly and specifically disclose:
rainfall information for the geographic space is at least partially absent;
the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space;
However, Lara-Estrada teaches a method for inferring missing climate data by using proxy variables for agricultural planning.

Regarding claims 2 and 17, Sood teaches:
The method of claim 1, wherein determining the seed treatment recommendation is further based on historical data relating to the one or more crop types ([0053]).
Regarding claims 3 and 18, Sood teaches various algorithms and optimization methods ([0115], [0208] – [0211]), but fails to expressly disclose:
The method of claim 1, wherein determining the seed planting amount employs a stochastic optimization algorithm for identifying a crop amount for maximizing crop yield.
However, Perry explicitly teaches the use of stochastic algorithms to predict crop production probabilities ([0142]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate stochastic algorithms as taught by Perry in the optimization algorithms of Sood with predictable results for considering many different factors when creating the planting plan (Perry [0142]).
Regarding claim 4, Sood teaches:
The method of claim 1, wherein the location data comprises soil data relating to the soil of the geographic space, irrigation status data relating to irrigation properties of the geographic space, and geographic data relating to geographic properties of the geographic space ([0057]).
Regarding claim 5, Sood teaches:
The method of claim 1, wherein the economic data further comprises crop pricing data relating to a current price of the one or more crop types, and crop future data relating to future pricing of the one or more crop types ([0057], Perry [0134]),.
Regarding claim 6, Sood teaches:
The method of claim 1, wherein the treatment data comprises treatment substance data relating to pesticide, herbicide, fungicide or fertilizer requirements of the one or more crop types; ([0057]).
Regarding claim 7, Sood teaches:
The method of claim 1, wherein the crop data comprises yield data relating to a set of expected yields of the one or more crop types, crop requirement data relating to planting and growth requirements of the one or more crop types, and irrigation data relating to irrigation requirements of the one or more crop types ([0057]).
Regarding claim 8, Sood teaches:
The method of claim 2, wherein the historical data comprises production history data relating to previously obtained crop production values for the one or more crop types and observation data relating previously-obtained observations for the one or more crop types ([0057]).
Regarding claims 9 and 20, Sood teaches:
The method of claim 1, further comprising generating a crop purchase recommendation based on the seed planting amount and crop type recommendation ([0086]).
Regarding claim 15, Sood teaches:
The method of claim 1, wherein the geographical space is defined by a boundary of one or more fields ([0046]). 

Regarding claim 10, Sood teaches:
The method of claim 1, wherein determining weather information further comprises: 
determining a temperature threshold for the geographical space based on the generated model, wherein the temperature threshold is for identifying a crop planting or production condition ([0207] – [0210], table 5, determining temperature thresholds for planting).
Regarding claim 11, Sood teaches temperature thresholds for planting ([0207] – [0210], table 5):

Regarding claim 12, Egi teaches (FIG. 9, 10 and associated text):
The method of claim 10, wherein generating the model comprises: 
analyzing the obtained rainfall information and temperature information to determine a correlation between rainfall for the geographic area and ambient temperature for the geographic area; 
determining one or more functions for describing the determined correlation between rainfall and ambient temperature for the geographic area; and 
generating the model representing a relationship between rainfall and ambient temperature for the geographic area, based on the one or more functions.
Regarding claim 13, Sood teaches machine learning throughout (Title):
The method of claim 12, wherein analyzing the obtained rainfall information and temperature information comprises processing the obtained rainfall information and temperature information with one or more machine learning algorithms to determine a correlation between rainfall and ambient temperature for the geographic area.
Regarding claim 14, Sood teaches ([0207] – [0210], table 5):
The method of claim 10, further comprising: 
obtaining information indicative of a detected ambient temperature for the geographic space; and 
detecting a crop planting or production condition for the geographical space, based on the detected ambient temperature for the geographic space and the temperature threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624